Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the drawings:
“The drawings are objected to under 37 CFR 1.83(a). Applicant has canceled claims 2 and 9 and respectfully requests withdrawal of the objection.”

This argument is found to be persuasive for the following reason. The cancellation of these claims has resulted in the withdrawal of the drawing objections against them. In addition, the specification objections have been withdrawn due to amendment.
Applicant argues regarding the double patenting rejections:
“Claims 1-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9, 11-13, 17, 19, 21, and 28 of U.S. Patent No. 10,606,587 in view of Official Notice. A Terminal Disclaimer in compliance with 37 CFR 1.321(c) is enclosed herewith to overcome these rejections.”

This argument is found to be persuasive for the following reason. The filed terminal disclaimer has been approved. Thus, the double patenting rejections against these claims has been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art being found that reads upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACOB PETRANEK/Primary Examiner, Art Unit 2183